Title: To James Madison from Franklin, Robinson and Company, 8 March 1804 (Abstract)
From: Franklin, Robinson, and Company
To: Madison, James


8 March 1804, New York. In March 1798 their ship Hunter with its cargo “was captured by a Spanish Privateer in the Straits of Gibraltar, and carried into Algesiras.” “The Spaniards, conscious there had been no legal cause to arrest the Ship, wanted to alter the nature of the case by making it appear that she had been taken by a French privateer which was in sight at the time of the capture & came alongside of the Hunter more than half an hour after she was in possession of the Spaniards who however remained with the undisturbed & full command of their Prize.” Their agent appealed to the Spanish court of admiralty at Algeciras, which decreed that that court alone “had a right to take cognizance of the arrestation and detention of the Hunter, that the Spaniards had wilfully and maliciously delivered her papers over to the French privateer, violating thereby the privileges of the Court, and that a formal demand of said papers should be made to the French Consul,” who returned the papers. On 14 Apr. 1798 the Spanish court “decreed that the papers of the Hunter were perfectly regular and such as required by the laws of Spain as well as by the treaty existing between that Country and the United States, that consequently said Ship with her cargo should be restored to the Owners with full power to proceed on her voyage, and that the Captors were to remain answerable for all costs, losses & damages accruing to said Ship & Cargo, because by maliciously giving up the aforesaid papers to the French they were the Authors of those incidents from which arose contests of Jurisdiction & delays in the detention of said Ship.” Neither the Spanish privateer nor the French agent appealed, and “said Sentence of acquital became of itself unalterable & definitive, which was also decreed by a subsequent Sentence of the Same tribunal.”
“As the French continued, nevertheless, to prevent the Hunter from Sailing by Keeping on board a number of armed men, it was then agreed with the French Consul that … the proceedings had in the Spanish Court of Admiralty, together with the Ship’s papers, would confidentially be entrusted to him in order that he might bottom thereon a Sentence whereby he would again declare himself incompetent, but … no sooner was he possessed of those papers than he began to assume the character of a Judge.” Their agent and the American consul protested. The Spanish court passed several decrees in their favor and notified the military commandant general “that any act or Interference from the French Consul were encroachments and outrages on their Jurisdiction and they required officially of said Commandant to remove every obstacle & impediment to the perfect & entire liberty of the Ship, this step however remained without effect, and our agent, being left defenceless, was reduced to protest against the Spanish Captor & the French Consul as well as against the Spanish Court of Admiralty & the Commandant General for denying protection & tolerating the Insults offered by the former to the Sovereignty of Spain and to the American Flag.” The Spanish court, “at length, sensible that their tame submission to the open violation of their privileges and those of America made them liable for its consequences, presented a petition to the King praying for the full execution of their definitive sentence in favour of the Hunter; meanwhile the French consul gave also a Sentence wherein he again acknowledges that the Spaniards were the first Captors and that there was no reason to detain the Ship, but the French Privateer having appealed from this Sentence, & no Supreme order being given with regard to said petition although more than four months had elapsed since it was laid before the King, our agent found himself under the painful necessity to come to a compromise with said privateer who did not withdraw his pretensions & leave the Ship, ’till after receiving a certain Sum of Money.”
“When by this Kind of ransom, extorted within the Spanish dominions by an insolent and imperious Foreigner, the Hunter was actually liberated an account of Costs losses & damages against the real Captors was laid before the Spanish Court.” The Spanish privateer did not appeal the court’s sentence, “but all the efforts of our agent to obtain this final justice proving ineffectual both from the Know[n] insolvency of said captors and from the slowness of the Spanish Court in acting, we were obliged to suspend our prosecution” and await more favorable circumstances. Ask JM whether their claim “comes within the Purlieu of the late convention between the United States and Spain, or whether it is comprized within the exception contained in the 6th Article of said convention.” Believe they have “a title to demand the execution of said sentence; but as the prosecution of the claim will necessarily be attended with expences, we wish thou wouldst be so Kind as to favour us with thy Ideas on the subject and its probable Issue.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 25); Tr (DNA: RG 76, French Spoliations, envelopes D and E, folder “Diaz”). RC 4 pp.; marked “NN”; docketed by Wagner. Tr marked “B.”; docketed in an unidentified hand: “with Jos. L. Dias’ Letter of 23 Sep: 1826.” Headnote on Tr reads: “Copy of the letter written by Franklin, Robinson & Co, to the Honorable James Madison, Secretary of State, of which the original, marked NN, is among the documents filed in the case of the Ship Hunter, laid before the Board under the 11th, Article of the Floriday treaty.”



   
   The partners in Franklin, Robinson and Company, one of the first New York companies to trade with China, were Abraham and Samuel Franklin and William T. Robinson (Barrett, Old Merchants of New York City, 2:247–48).



   
   The Hunter, Capt. William Whitlock, valued at $18,000, which had sailed from New York bound for Genoa and Marseilles with a cargo of oil, nankeens, and logwood valued at $92,000, was captured on 12 Mar. 1798 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:455–56).



   
   Article 6 of the Convention of 1802 stated that because of the inability of the negotiators to agree on a means of settling claims resulting from “the excesses of foreign Cruizers, Agents, Consuls, or Tribunals,” each government reserved to itself and its citizens all present and future rights to pursue such claims. On 7 May 1804 JM replied that the case did not appear to be among those excepted by Article 6 but that this and all other aspects of the claim would be decided officially by the board to be set up under the treaty (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:494–95; JM to Franklin, Robinson and Company, 7 May 1804 [DNA: RG 59, DL, vol. 14]).


